Per Curiam.

Petitioner, a labor union, appeals from an order denying its motion to confirm an arbitrators’ award. The arbitration was had pursuant to a labor contract between petitioner and respondent. The respondent challenged the award and confirmation was denied upon the ground that the award contained provisions beyond the issue submitted to arbitration under the contract.
We find that paragraphs 3 and 5-b of the award do go beyond the issue submitted under the contract, but that these paragraphs do not affect the merits of the decision upon the matters submitted. Accordingly, the award should be modified by deleting paragraphs 3 and- 5-b and, as so modified, the award should be confirmed (Civ. Prac. Act, § 1462-a; Matter of Marchant and Mead-Morrison Mfg. Co., 226 App. Div. 397, mod. 252 N. Y. 284).
The order appealed from should be reversed, without costs, and the motion granted in conformity with this opinion.
Martin, P. J., Townley, Glenhon, Cohn and Peck, JJ., concur.
Order unanimously reversed; without costs, and the motion granted in conformity with opinion. Settle order on notice.